Citation Nr: 0406731	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  He died in June 2002.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  For good cause shown, namely the appellant's 
advanced age, her motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

As reported on the veteran's death certificate, the immediate 
cause of the veteran's death was a complete heart block.  
Hypertension, dementia, and malnutrition were also listed on 
the death certificate as underlying the immediate cause of 
death.  The appellant contends that the veteran demonstrated 
dementia during service and/or, that his service-connected 
psychiatric disorder otherwise contributed to his death.  (At 
the time of his death the veteran was service connected for 
anxiety neurosis, evaluated as 10 percent disabling).  The 
appellant therefore claims the veteran's death should be 
service connected and that, as his surviving spouse, she is 
entitled to Dependency and Indemnity Compensation (DIC) 
benefits. 

In correspondence dated October 2003, the appellant stated 
that there were still outstanding treatment records that had 
not been obtained by the RO.  The appellant indicated that 
the veteran had been treated by the VA Medical Centers in 
Marion and Indianapolis from the time of his discharge from 
the military until the date of his death.  Attempts to obtain 
such medical evidence for consideration in this appeal should 
be made prior to Board adjudication of the matter.

Additionally, the appellant asserted that during military 
service the veteran was treated for dementia, a condition 
listed as one of the causes of the veteran's death.  Insofar 
as service medical records contained in the claims file are 
limited to an induction examination dated May 1942 and 
psychiatric reports from late May 1945 to August 1945, it 
does not appear that the veteran's complete service medical 
records have been obtained.  Thus, a remand is warranted to 
ensure that all relevant service records have been located 
and considered in connection with the appellant's claim.

Moreover, in light of the veteran's long-standing service-
connected psychiatric disorder and the appellant's 
assertions, an opinion as to the relationship, if any, 
between the veteran's anxiety disorder and noted dementia 
and/or his death would be useful in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the appellant of the type of 
evidence needed to support her claim, 
and, whether she or VA is responsible for 
obtaining such evidence.  The RO should 
also invite the appellant to submit 
competent medical evidence or an opinion 
supporting a causal link between the 
cause(s) of the veteran's death and his 
active service, to include any service-
connected disability.

2.  The RO should ascertain whether 
additional service medical records are 
available, in particular, any records 
pertinent to treatment of psychiatric 
problems and/or dementia.  The RO should 
document the results of all requests made 
through official sources.

3.  The appellant should be requested to 
identify all VA and non-VA medical 
providers who examined or treated the 
veteran for his service-connected 
psychiatric disability or for any of the 
conditions listed on his death 
certificate.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  In any case, the RO should 
ensure that relevant records from the VA 
Medical Centers in Marion and 
Indianapolis are associated with the 
claims file.

4.  After any additional evidence has 
been associated with the claims file, the 
RO should arrange for a review of the 
file by a VA physician or physicians with 
the appropriate expertise to state 
whether the veteran's service-connected 
anxiety state, or any other condition 
etiologically related to service or 
service-connected disability, hastened or 
contributed to the cause of the veteran's 
death.  The physician(s) is/are requested 
to include comment on whether dementia 
was shown during service or is 
etiologically related to the veteran's 
service-connected disability.  The 
supporting rationale for any opinion 
obtained must also be provided.  

5.  After completing the above actions, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the claim remains 
denied the RO should issue the appellant 
and her representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

